DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Firstly, filing claim limitations already indicated as not allowable by the international search authority, as listed by applicant, is not productive to US patentability.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-13,15,17-18,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendment in changing from “either of the first heightwise wall part or the second heightwise wall part” to defining two heightwise wall parts renders the last line of claim 1 indefinite in “the heightwise wall part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 12-13, 15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong Un Deok, KR10-2013-0139628 in view of JP6-142754.
Applicant’s claims are open ended as to orientation and Jeong Un Deok has in figure 6c a closed hollow cross section bumper beam with top at right, bottom at left and side walls,with first reinforcing parts 82, spaced apart, joined to top and bottom walls and extending in the direction of impact to the bumper and second reinforcing parts 83 extending from 82 to the side walls along a height or length of  one of 82 and a single reinforcing part extending from the other of 82.
Prior to the filing of applicant, it was known in this art to reinforce a member 17 with two cross reinforcements as taught by JP6-142754 at 15,16, obviously strengthening the assembly.
It would have been obvious at the time of filing of applicant to provide in Jeong Un Deok with a second reinforcement cross piece as taught by JP6-142754 for strength.
As to claim 15, Jeong Un Deok and JP6-142754  have equal number of second cross reinforcing parts at top (left) and bottom (right).  The number of such is deemed to be an obvious expedient to one of ordinary skill in this art, a graduate engineer or experienced designer, to further reinforce.
As to claim 5, 15,17-18, 20, the distance is shown to be approximately equal, hence b/a is one.
As to claim 6, the ratio is shown to be approximately 1/3, thus 100/3 equals 33 and 1/3, less than 95.  Further the spacing is deemed to be an obvious expedient to determine strength of the member.
As to claim 7, process steps are not given patentable weight in a product claim, MPEP 2113, but the member is capable of being molded.
As to claim 8, it is deemed to be an obvious expedient to determine the extent of reinforcement parts along the member length in order to resist loading.
Claim 9, Jeong Un Deok shows parallel top and second reinforcement, hence zero degrees.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong Un Deok in view of JP6-142754 as applied to claim 1 above and further in view of   Vigil et al. 
It would have been obvious at the time of filing of applicant to reinforce a pillar with a closed hollow reinforcement member reinforced by the intersecting ribs of Jeong Un Deok as modified above  as indicated desirable by Vigil et al. at 70, figure 12.
Claim 11, Jeong Un Deok teaches locating the top wall part at the exterior.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP6-142754.
JP6-142754 has in figure 1 top 10, bottom 12, side walls 13, 14, only one first reinforcing part 17, and second cross reinforcing parts 15,16 .
Response to Arguments
Applicant's arguments filed 7/21/22 have been fully considered but they are not persuasive. Please see the detailed rejection above.  Applicant may now appeal if desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/22/2022